McCarthy, J.
This is an action brought against, the principal and sureties in an undertaking given on an orden of arrest obtained in an action in the Supreme Court. The following admissions explain the case: It is admitted that an action was brought against the plaintiff in this action by William G. J ones, in the Supreme Court, and that an undertaking *193was given in that action to obtain an order of arrest, which undertaking was signed by Josephine S. Jones and Frederick W. Klein. And it is admitted that the undertaking bears date December 5, 1891, and was given in an action wherein William G. Jones was plaintiff and Henry Halsey and James D. Hallen were defendants. It is further admitted that the defendants, Josephine S. Jones and Frederick W. Klein, were sureties in the action, and said Henry Halsey and James D. Hallen, the plaintiff, were arrested and held in bail. It is further admitted that on the 13th day of May, 1892, on the application of the plaintiff and the consent of Messrs. Cantor, Linson and Van Schaick, plaintiff’s attorneys in said suit, the order was vacated. It is also admitted that the plaintiff in this action paid two hundred and fifty dollars ($250) counsel fees and in obtaining sureties to obtain his release from arest. I have examined all the cases referred to by the appellant’s counsel, and do not find them bear out his contentions.
Ho error was committed by the trial justice, and a verdict was properly directed for the plaintiff.
Judgment should be affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed.